Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 2, 4-6, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringgenberg et al. (USP 6,325,146).
With respect to claim 1, Ringgenberg et al. disclose a system comprising: a formation tester (20) to receive formation fluid from a fluid-bearing formation in a wellbore environment; a wet connect assembly 946, see column 5 lines 12-23) positionable to convey the formation fluid from the formation tester to a siphon pump chimney (42/44) in a drill pipe (18), the wet connect assembly further comprising: a wet connect (46) that is couplable to a wireline (70), the wireline being conveyable through a seal of the siphon pump chimney (shown in figure 2); and a wet latch that is couplable to the wet connect to electrically connect the formation tester within the wireline (see figure 2); and coiled tubing couplable to the wet connect assembly, wherein the wireline is positionable within the coiled tubing (see column 13 lines 7-16, wherein Rinngenberg teach that a tool can be conveyed on line 165 or wireline, and the line 165 is shown in coiled tubing 164.  As Ringgenberg teach that it is known to convey tools with either wireline or wireline with coiled tubing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wireline shown in figure 1 with a coiled tubing having a wireline inside as described with respect to figure 6, for the predictable result of conveying a tool and providing electricity); and the siphon pump chimney having at least one orifice (68) to disperse the formation fluid from within the siphon pump chimney to the drill pipe (see figure 1, wherein the fluid is released to the annulus between the drill pipe and casing.
	With respect to claim 2, Ringgenberg et al. does not show a pump in the embodiment 1 shown in figure 1.  However, with respect to figure 2, Ringgenberg et al. disclose that a pump can be used to pump fluid through the assembly (see column 6 lines 36-67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a pump in figure 1 for the purpose of pumping fluid upwards through the assembly.  It would have been obvious to one having ordinary skill in the art to try different flow rates to adjust for the height of the chimney to find the ideal desired flow rate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 4, Ringgenberg et al. does not disclose a check valve in embodiment 1, but disclose any flow valve can be used and disclose a check valve 104 in embodiment 2, to allow for fluid flow in one direction (see column 5 lines 1-11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ringgenberg et al. figure 1, by including a check valve in the chimney to prevent drilling fluid from entering the chimney.  
With respect to claim 5, Ringgenberg et al. disclose the system further comprising: a first set of packers (24) inflatable around the fluid-bearing formation to prevent the formation fluid at the formation tester from mixing with drilling fluid in the drill pipe; and a second set of packets (32) inflatable around the first set of packers to reduce wellbore pressure noise.
With respect to claim 6, Ringgenberg et al. disclose wherein the wet connect assembly and the siphon pump chimney comprise: fluid analysis sensors (62).  Ringgenberg et al. does not disclose that the sensors detect a phase change of the formation fluid.  However, the Examiner takes Official Notice that phase change sensors are known in the wellbore art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried different types of sensors, including a phase change sensor, in order to measure the desired properties of the fluid.
With respect to claim 10, Ringgenberg disclose an assembly comprising: a wet connect assembly (46, see column 5 lines 12-23) for conveying formation fluid from a formation tester (20) to a siphon pump chimney (42/44) in a drill pipe (18), the formation fluid comprising a liquid phase and a gas phase (see column 8 lines 34-52), the wet connect assembly comprising: a wet connect (44) that is couplable to a wireline (70), the wireline being conveyable through a seal of the siphon pump chimney (see figure 2), the wet connect comprising a phase separator (106, wherein it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the embodiment shown in figure 1 to include a phase separator as shown in figure 2 in order to separate the gas from the rest of the fluid, see column 8 lines 33-52) configurable to separate the liquid phase of the formation fluid from the gas phase of the formation fluid; and a wet latch (42) that is couplable to the wet connect to electrically connect the formation tester within the wireline (see column 10 lines 33-43, which disclose that the tester tool can be electrically connected via a line 165, wherein it would have been obvious to one having ordinary skill in the art to have modified Ringgenberg to have included the setup described in figure 4 for the predictable result of providing electrical power to the tester tool), wherein the siphon pump chimney comprises at least one orifice (68) for dispersing the formation fluid from within the siphon pump chimney to the drill pipe.
With respect to claim 15, Ringgenberg et al. disclose wherein the wet connect assembly and the siphon pump chimney comprise: fluid analysis sensors (62).  Ringgenberg et al. does not disclose that the sensors detect a phase change of the formation fluid.  However, the Examiner takes Official Notice that phase change sensors are known in the wellbore art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried different types of sensors, including a phase change sensor, in order to measure the desired properties of the fluid.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 19 of U.S. Patent No. 11,225,866. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 19 of ‘866 fully encompass the subject matter of claims 1 and 16 and therefore anticipates claims 1 and 16.  Since claims 1 and 16 are anticipated they are not patentably distinct, regardless of any additional subject matter present in claims 3 and 19.
Claims 1-9 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 15-20 of U.S. Patent No. 11,225,866 in view of Ringgenberg (USP 6,325,146).  Claims 1 and 14 in ‘866 do not disclose a wireline within coiled tubing.  However, see column 13 lines 7-16, wherein Rinngenberg teach that a tool can be conveyed on line 165 or wireline, and the line 165 is shown in coiled tubing 164.  As Ringgenberg teach that it is known to convey tools with either wireline or wireline with coiled tubing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wireline with a coiled tubing having a wireline inside as described with respect to figure 6, for the predictable result of conveying a tool and providing electricity.

Allowable Subject Matter
4.	Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672